Case: 3:18-cv-00331-EAS-EPD Doc #: 15 Filed: 11/02/18 Page: 1 of 3 PAGEID #: 112




                               THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


  City of Dayton                                       :    Case No. 3:18-CV-331
                                                       :    Judge: Sargus
                   v.                                       Corporate Disclosure Statement

  3M Company, et al.


         Pursuant to the Corporate Disclosure Statement provisions in Local Civil Rule 7.1.1: Any non-
 governmental corporate party to a proceeding must file a Corporate Affiliations/Financial Interest
 statement identifying all of its parent, subsidiary and other affiliate corporations and listing any publicly
 held company that "controls, is controlled by, or is under common control with a publicly controlled
 corporation." A party must file the statement upon filing a complaint, answer, motion, response or other
 pleadings in this Court, whichever occurs first. The obligation to disclose any changes will be continuing
 throughout the pendency of this case.

         In Compliance with those provisions, this Corporate Disclosure Statement is filed on behalf of:

         Chemguard

  1.     Is said party a parent, subsidiary or other affiliate of a publicly owned corporations?

          ✓ YES                NO

         If the answer is YES, list below the identity of the parent, subsidiary or other affiliate corporation
         and the relationship between it and the named party:

         Johnson Controls International plc

 2.      Is there a publicly owned corporation, not a party to the case, that has a financial interest in the
         outcome?

              YES          ✓   NO

         If the answer is YES, list the identity of such corporation and the nature of the financial interest.




         /s/ D. Jeffrey Ireland                                        11/02/18
         Signature of Counsel                                         Date


                                           "Certificate of Service"

              COUNSEL ARE REMINDED OF THEIR CONTINUING OBLIGATION
                   TO UPDATE AND SUPPLEMENT THIS STATEMENT
Case: 3:18-cv-00331-EAS-EPD Doc #: 15 Filed: 11/02/18 Page: 2 of 3 PAGEID #: 113



                                 CERTIFICATE OF SERVICE

               I certify that on the 2nd day of November, 2018, I electronically filed the

foregoing Corporate Disclosure Statement with the Clerk of Courts using the CM/ECF system,

which will send notification of such filing to CM/ECF participants, and I hereby certify that I

have mailed by United States Postal Service the document to the non-CM/ECF participants:


       Barbara J. Doseck, Esq.
       City Attorney
       John C. Musto, Esq.
       Chief Trial Counsel
       101 West Third Street
       P.O. Box 22
       Dayton, Ohio 45401

       Paul J. Napoli, Esq.
       Louise R. Caro, Esq.
       Tate J. Kunkle, Esq.
       Patrick J. Lanciotti, Esq.
       360 Lexington Ave.
       l lth Floor
       New York, NY 10017

       Frank Gallucci
       David Grant
       55 Public Square
       Suite 2222
       Cleveland, Ohio 44113

       Pierre Tismo, Esq.
       131 N. Ludlow
       Suite 1400
       Dayton, Ohio 45402

       Attorneys for City of Dayton, Ohio

       Richard D. Schuster
       Jonathan P. Corwin
       Vorys, Sater, Seymour and Pease LLP
       52 E. Gay St.
       P.O. Box 1008
       Columbus, OH 43216-1008
Case: 3:18-cv-00331-EAS-EPD Doc #: 15 Filed: 11/02/18 Page: 3 of 3 PAGEID #: 114




     Rosemary D. Welsh
     Vorys, Sater, Seymour and Pease LLP
     301 East Fourth Street
     Suite 3500
     Cincinnati, Ohio 45202

     Richard F. Bulger (Pro Hac Vice Application Forthcoming)
     Laura R. Hammargren (Pro Hac Vice Application Forthcoming)
     Mayer Brown LLP
     71 South Wacker Drive
     Chicago, IL 60606

     Attorneys for 3M Company

     Keith E. Smith (Pro Hac Vice Forthcoming)
     Greenberg Traurig, LLC
     2700 Two Commerce Square
     2001 Market Street
     Philadelphia, PA 19103

     Attorney for National Foam, Inc.

     Michael L. Carpenter(Pro Hac Vice Forthcoming)
     Gray, Layton, Kersh, Solomon, Furr & Smith, P.A.
     516 South New Hope Road
     P.O. Box 2636
     Gastonia, NC 28053

     Attorney for Buckeye Fire Equipment Company




                                                 /s/ D. Jeffrey Ireland
                                                 D. Jeffrey Ireland
